Philips, P. J.,
Concurring-. — I concur in the result of the foregoing opinion, as I do not wish to be understood as approving so much of the opinion in Main v. Railroad (18 Mo. App. 390), as contains the language : “As this can only be done under section 790, Revised Statutes, 1879.” The right to maintain such action was not conferred by said section. It existed by virtue of the general statute respecting railroad corporations. And while section 790 authorizes the lease, it at the same time continues the antecedent liability of the lessor, the same as if the section authorizing the lease had never been enacted. So that, while the pleader might be required to aver the existence of the lease, he ought not to be required to plead the statute as conferring the right of action.